Exhibit 10.1

SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of March 14, 2005 (the “Effective Date”), by
and between Anthony Corriggio (the “Employee”) and The St. Joe Company, a
Florida corporation (the “Company”).

1. Term of Agreement

This Agreement shall become effective on the Effective Date and, except to the
extent provided in Section 9.5, shall terminate five (5) years after the
Effective Date; provided, however, that if a Qualifying Termination of
Employment occurs prior to the expiration of such five (5) year period, this
Agreement shall remain in effect until the Company has met all of its
obligations hereunder.

2. Definitions



  2.1.   Cause means any of the following: the willful commission of, or the
willful omission to take, an action in bad faith and to the material detriment
of the Company; commission of an act of active and deliberate dishonesty or
fraud against the Company; a material breach of this Agreement or the Company’s
policies; conviction following final disposition of any available appeal of a
felony; or pleading guilty or no contest to a felony.



  2.2   Change in Control means the occurrence of any of the following events
after the date of this Agreement:



  a)   The consummation of a merger or other transaction as a result of which
the Company’s shareholders own 50% or less of the combined voting power,
directly or indirectly, of the continuing or surviving entity’s securities
outstanding immediately after such merger or other transaction;



  b)   The sale, transfer, exchange or other disposition of all or substantially
all of the Company’s assets;

c) The liquidation or dissolution of the Company; or



  d)   Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing 25%
or more of the total voting power represented by the Company’s then outstanding
voting securities. For purposes of this Paragraph, the term “person” shall have
the same meaning as when used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but shall exclude (1) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a parent or
subsidiary of the Company, and (2) a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.



  2.3   Disability means the Employee’s disability which constitutes a long-term
disability under the Company’s long-term disability plan then in effect.

2.4 Good Reason means any of the following:



  a)   The Employee has experienced a demotion with the Company that results in
a substantial and material reduction in duties or responsibilities with the
Company from that in effect immediately prior to a Change in Control;



  b)   The Employee has incurred a 10% or more reduction in total compensation
as an employee of the Company (consisting of annual base salary and target bonus
percentage);



  c)   The Employee has been notified that his principal place of work as an
employee of the Company will be relocated, without his permission, by more than
fifty (50) miles; or

d) A successor to the Company fails to comply with Section 10.1.

The Company and the Employee, upon mutual written agreement, may waive any of
the foregoing provisions with respect to an event that otherwise would
constitute Good Reason.



  2.5   Qualifying Termination of Employment means a termination of the
Employee’s employment under any of the following circumstances:

a) The Employee resigns for Good Reason; or



  b)   The Company terminates the Employee’s employment for any reason other
than Cause, death or Disability.

The determination of whether the Employee’s employment has terminated shall be
made without regard to whether the Employee continues to provide services to the
Company as a member of its Board of Directors or otherwise in the capacity of an
independent contractor. A transfer of the Employee’s employment from the Company
to a successor of the Company shall not be considered a termination of
employment if such successor complies with the requirements of Section 10.1.

3. Amount of Severance Pay

Within thirty (30) business days after a Qualifying Termination of Employment,
the Company shall pay the Employee as follows:



  3.1   If the Qualifying Termination of Employment occurs within the first
twenty-four (24) months after the occurrence of a Change in Control, a lump sum
equal to the product of two (2) times the sum of:



  a)   The Employee’s base salary at the greater of (1) the annual rate in
effect on the date when the Qualifying Termination of Employment is effective,
or (2) the annual rate in effect on the date of the Change in Control; plus



  b)   The Employee’s annual bonus based on the target percentage amount for the
most recent year completed prior to the date when the Qualifying Termination of
Employment is effective.



  3.2   If the Qualifying Termination of Employment does not meet the
requirements of Section 3.1 above, a lump sum equal to the product of one
(1) times the sum of:



  a)   The Employee’s base salary at the annual rate in effect on the date when
the Qualifying Termination of Employment is effective; plus



  b)   The Employee’s annual bonus based on the target percentage amount for the
most recent year completed prior to the date when the Qualifying Termination of
Employment is effective.

For purposes of determining the Employee’s annual base salary and annual bonus
percentage under Sections 3.1 and 3.2 above, any reduction in annual base salary
or annual target bonus that would constitute Good Reason under this Agreement
shall be deemed not to have occurred.

4. Group Insurance and Outplacement Services



  4.1   Group Insurance. In the event of a Qualifying Termination of Employment,
the Employee (and, where applicable, the Employee’s dependents) shall be
entitled to medical and dental benefits under the Company’s welfare benefit
plans (as that term is defined in Subsection 3(1) of the Employee Retirement
Income Security Act of 1974, as amended), for a period of 12 months as if the
Employee were still employed during such period. Such medical and dental
benefits shall be provided at the same level and at the same after-tax cost to
the Employee as is generally available to similar Company executives. The
Employee’s salary, for purposes of such plans, shall be determined using the
method set forth in Section 3.1 or 3.2, whichever is applicable. To the extent
the Company is unable or does not wish to cover the Employee under its plans
during this 12-month period, the Company shall provide the Employee with
substantially equivalent benefits on an individual basis at no additional
after-tax cost to the Employee. The foregoing notwithstanding, in the event the
Employee becomes eligible for comparable insurance coverage in connection with
new employment, the coverage provided by the Company under this Section shall
terminate immediately. Any medical or dental coverage provided pursuant to this
Section shall be applied, to the extent permitted by law, to reduce the
Company’s group health continuation coverage responsibilities under the
Consolidated Omnibus Budget Reconciliation Act of 1985.



  4.2   Outplacement Services. In the event of a Qualifying Termination of
Employment, the Employee shall be entitled to senior executive level
outplacement services at the Company’s expense for up to three (3) months. The
Company reserves the right to select the outplacement firm.

5. Excise Taxes



  5.1   No Gross-Up Payment. In the event it shall be determined by an
Accounting Firm (within the meaning of Section 5.2 below) that any payment or
distribution by the Company to or for the benefit of the Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (or any
successor thereto) or comparable state or local tax or any interest or penalties
with respect to such excise tax or comparable state or local tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the amount of the Payment due to the
Employee shall be reduced (but not below zero) to the extent necessary that no
portion thereof shall be subject to the Excise Tax and no gross-up payment shall
be made. If the Accounting Firm determines that the total Payments are to be
reduced under the preceding sentence, then the Company shall promptly give the
Employee notice to that effect and a copy of the detailed calculation thereof.
The Employee may then elect, in the Employee’s sole discretion, which and how
much of the total Payments are to be eliminated or reduced (as long as after
such election no Excise Tax will be payable) and shall advise the Company in
writing of the Employee’s election within ten (10) days of receipt of notice. If
no such election is made by the Employee within such ten (10) day period, then
the Company may elect which and how much of the total Payments are to be
eliminated or reduced (as long as after such election, no Excise Tax will be
payable) and shall notify the Employee promptly of such election. No additional
payments by the Company or return of payments by the Employee shall be required
or made if a late determination based on case law, an IRS holding, or otherwise,
would result in a recalculation of the Excise Tax implications.



  5.2   Determination by Accountant. All determinations and calculations
required to be made under this Section shall be made by an independent
accounting firm selected by the Company from among the largest four accounting
firms in the United States (the “Accounting Firm”), which shall provide its
determination (the “Determination”), together with detailed supporting
calculations both to the Company and the Employee within fourteen (14) days of
the Qualifying Termination of Employment. Any Determination by the Accounting
Firm shall be binding upon the Company and the Employee, absent manifest error.

6. Termination Upon Death

In the event of the Employee’s death prior to termination of employment, this
Agreement shall terminate and the Company shall only be obligated to (a) pay to
the Employee’s estate or legal representative the annual base salary to the
extent earned by the Employee prior to the Employee’s death, and (b) pay any
other benefits to the extent required by the Company’s retirement and benefits
plans. The Company may, however, pay the estate or legal representative a bonus
that the Employee has earned prior to his death. After making such payment(s)
and providing such benefits, the Company shall have no further obligations under
this Agreement. If the Employee dies after termination of employment but before
receiving all payments to which he has become entitled hereunder, payment shall
be made to the estate of Employee.

7. Disability

In the event of the Employee’s Disability, the Company shall have the right, at
its option, to terminate the Employee’s employment. Unless and until so
terminated, during any period of Disability during which the Employee is unable
to perform the services required of him, the Employee’s salary shall be payable
to the extent of, and subject to, the Company’s policies and practices then in
effect with regard to sick leave and disability benefits. In the event of the
Employee’s termination due to the Employee’s Disability, the Company shall only
be obligated to (a) pay to the Employee or his personal representative the
Employee’s annual base salary to the extent earned by the Employee prior to the
termination of employment, (b) pay any disability benefits as provided under the
Company’s long-term disability plan then in effect, and (c) pay any other
benefits to the extent required by the Company’s retirement and benefits plans.
After making such payment(s) and providing such benefits, the Company shall have
no further obligations under this Agreement; provided, however, that nothing
contained in this Section shall restrict the Employee’s eligibility to receive
disability and other related benefits offered pursuant to the Company’s plans,
policies, or programs.

8. Termination for Cause or Without Good Reason.

In the event that the Company terminates the Employee’s employment for Cause or
the Employee terminates his employment without Good Reason, the Company shall
only be obligated to pay to the Employee the Employee’s annual base salary to
the extent earned by the Employee prior to the termination of employment. After
making such payment, the Company shall have no further obligations under this
Agreement.

9 Restrictive Covenants



  9.1   Confidential Information. During the period of his employment, the
Employee shall hold in a fiduciary capacity for the benefit of the Company and
its affiliates all trade secrets, proprietary or confidential information,
knowledge or data relating to the Company, its affiliates, and/or their
respective businesses, which shall have been obtained by the Employee. Trade
secret information includes, but is not limited to, customer lists, pricing
information, sales reports, financial and marketing data, reserves estimations,
or procedures, techniques, or processes that: (a) derive independent economic
value, actual or potential, from not being generally known to the public or to
persons who can obtain economic value from their disclosure or use, and (b) are
the subject of reasonable efforts under the circumstances to maintain their
secrecy. After termination of the Employee’s employment with the Company,
Employee shall not, without the prior written consent of the Company, use,
communicate or divulge any such information, knowledge or data to anyone at any
time.



  9.2   Solicitation of Company Employees. Unless waived in writing by the
Company, the Employee further agrees that he will not, directly or indirectly,
during the course of employment and for two (2) years after termination of his
employment, solicit or attempt to entice away from the Company or its affiliates
any director, agent or employee of the Company or its affiliates.



  9.3   Return of Property. Upon termination of the employment period, the
Employee will surrender to the Company all property belonging to the Company or
its affiliates.



  9.4   Compliance with Business Ethics and Conflict of Interest Policy. During
the Employee’s employment with the Company, the Employee shall comply in all
respects with the Company’s Code of Conduct as may be amended from time to time.



  9.5   Survival; Injunctive Relief. The Employee agrees that Sections 9.1
through 9.5 shall survive the termination of this Agreement and the period of
his employment hereunder. The Employee acknowledges that the Company and its
affiliates have no adequate remedy at law and would be irreparably harmed if
Employee breaches or threatens to breach any of the provisions of this Section
and, therefore, agrees that the Company and its affiliates shall be entitled to
injunctive relief to prevent any such breach or threatened breach thereof and to
specific performance of the terms of this Section (in addition to any other
legal or equitable remedy the Company or the affiliate may have). The Employee
further agrees that the Employee shall not, in any equity proceeding relating to
the enforcement of this Section, raise the defense that the Company or the
affiliate has an adequate remedy at law. Nothing in this Agreement shall be
construed as prohibiting the Company or any affiliate from pursuing any other
remedies at law or in equity that it may have under and in respect of this
Agreement or any other agreement.

10. Successors



  10.1   Company’s Successors. The Company shall require any successor (whether
direct or indirect by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business or assets, by
an agreement in substance and form satisfactory to the Employee, to assume this
Agreement and to agree expressly to perform this Agreement in the same manner
and to the same extent as the Company would be required to perform it in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the business or assets of the Company
which executes and delivers the assumption agreement described in this
Section 10.1 or which becomes bound by this Agreement by operation of law.



  10.2   Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

11. Liquidated Damages

The payments and benefits provided in this Agreement are intended to be
liquidated damages for a termination of the Employee’s employment by the Company
or for the actions of the Company and its affiliates leading to a termination of
the Employee’s employment by the Employee for Good Reason, and shall be the sole
and exclusive remedy therefor.

12. Release

Notwithstanding any provision herein to the contrary, the Company may require
that, prior to payment of any amount or provision of any benefit under this
Agreement, the Employee shall have executed a complete release of the Company
and its successors, affiliates and related parties in such form as is reasonably
acceptable to both parties and any waiting periods contained in such release
shall have expired.

13. Miscellaneous Provisions



  13.1   Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to the Employee at the home address that the Employee
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.



  13.2   Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.



  13.3   Other Agreements; Amendment. This Agreement does not supersede any
stock option, restricted stock or other equity-based incentive compensation
agreement between the Employee and the Company, except to the extent that the
benefits provided by this Agreement are greater than the severance pay and
similar benefits provided by such agreements. In no event shall the Employee be
entitled to severance pay both under this Agreement and under any employment
agreement following a termination of employment. This Agreement may be amended
only in writing, by an instrument executed by both parties.



  13.4   No Setoff; Withholding Taxes. There shall be no right of setoff or
counterclaim, with respect to any claim, debt or obligation, against payments to
the Employee under this Agreement. All payments made or benefits provided under
this Agreement shall be subject to reduction to reflect taxes required to be
withheld by law. The payments received under this Agreement shall be in lieu of,
and not in addition to, any payments or benefits received in connection with the
Company’s general severance policy then in effect. Should any payment be made or
benefits be provided under any such severance policy, the payments and benefits
provided hereunder shall be correspondingly reduced by such payments and/or
benefits.



  13.5   Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Florida, except its choice-of-law provisions.



  13.6   Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.



  13.7   Arbitration of Disputes and Related Claims. Any good faith dispute or
controversy arising under or in connection with this Agreement shall be settled
by binding arbitration, which shall be the sole and exclusive method of
resolving any questions, claims or other matters arising under this Agreement
or, to the extent permitted by applicable law, any claim that the Company has in
any way violated the non-discrimination and/or other provisions of Title VII of
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act of 1967, as amended; the Americans with Disabilities Act; the Family and
Medical Leave Act, as amended; the Employee Retirement Income Security Act of
1974, as amended; and, in general, any federal law or state laws. Such
proceeding shall be conducted in Jacksonville, Florida, by final and binding
arbitration before a panel of one or more arbitrators in accordance with the
laws and rules of the American Arbitration Association in effect at the time the
arbitration is commenced, and as subsequently amended while the arbitration is
pending, and under the administration of the American Arbitration Association.
The Federal and state courts located in the United States of America are hereby
given jurisdiction to render judgment upon, and to enforce, each arbitration
award, and the parties hereby expressly consent and submit to the jurisdiction
of such courts. Notwithstanding the foregoing, in the event that a violation of
this Agreement would cause irreparable injury, the Company and the Employee
agree that in addition to the other rights and remedies provided in this
Agreement (and without waiving their rights to have all other matters arbitrated
as provided above) the other party may immediately take judicial action to
obtain injunctive relief.



  13.8   Legal Fees. In the event of any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, the Company shall pay (on an
as-incurred basis) the reasonable fees and costs of the Employee’s attorneys
attributable to such controversy or claim (the “Legal Fees”); provided, that the
Employee shall reimburse the Company for all such Legal Fees if the Employee
does not prevail on at least one material issue arising in such controversy or
claim.



  13.9   Not Compensation for Other Plans. The amounts paid and benefits
provided hereunder are not to be considered compensation, earnings or wages for
purposes of any employee benefit plan of the Company or its successors,
affiliates, or related parties, including but not limited to the SERP, DCAP, and
qualified retirement plans.



  13.10   No Assignment. Except to the extent provided in Section 10, the rights
of any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
Section shall be void.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

     
EMPLOYEE: ANTHONY CORRIGGIO
  THE ST. JOE COMPANY
 
   
By: /s/ Anthony M. Corriggio
  By: /s/ Rachelle Gottlieb
 
   
 
   
Title: Chief Financial Officer
  Title: SVP – Human Resources
 
   
Date: March 16, 2005
  Date: March 16, 2005
 
   

